      Case: 1:20-cv-04408 Document #: 1 Filed: 07/28/20 Page 1 of 17 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

DR. ROBERT GERBER,                                       )
on behalf of plaintiff and                               )
the class members defined herein,                        )
                                                         )
                Plaintiff,                               )
                                                         )
                v.                                       )
                                                         )
EASTERN PPE IMPORTS, LLC,                                )
and JOHN DOES 1-10,                                      )
                                                         )
                Defendants.                              )

                                 COMPLAINT – CLASS ACTION

                         MATTERS COMMON TO MULTIPLE COUNTS

                                          INTRODUCTION

        1.      Plaintiff, Dr. Robert Gerber, brings this action to secure redress for the

actions of Defendants Eastern PPE Imports, LLC and John Does 1-10 in sending or causing the

sending of unsolicited advertisements to telephone facsimile machines in violation of the

Telephone Consumer Protection Act, 47 U.S.C. §227 (“TCPA”), the Illinois Consumer Fraud

Act, 815 ILCS 505/2 (“ICFA”), and the common law.

        2.      The TCPA expressly prohibits unsolicited fax advertising. Unsolicited fax

advertising damages the recipients. The recipient is deprived of its paper and ink or toner and the

use of its fax machine. The recipient also wastes valuable time it would have spent on something

else. Unsolicited faxes prevent fax machines from receiving and sending authorized faxes, cause

wear and tear on fax machines, and require labor to attempt to identify the source and purpose of



                                                     1
      Case: 1:20-cv-04408 Document #: 1 Filed: 07/28/20 Page 2 of 17 PageID #:2




the unsolicited faxes.

                                                 PARTIES

        3.       Plaintiff Dr. Robert Gerber is an individual with offices at 800 Austin Street,

West Tower, Suite 508, Evanston, Illinois 60202, where he maintains a telephone facsimile

machine that automatically prints on paper using toner/ ink.

        4.       Defendant Eastern PPE Imports, LLC, is a Delaware limited liability company

with principal offices at 200 Continental Dr., Newark, DE, 19713.

        5.       John Does 1-10 are other natural or artificial persons that were involved in the

sending of the facsimile advertisements described below. Plaintiff does not know who they are.

                                    JURISDICTION AND VENUE

        6.       This Court has jurisdiction under 28 U.S.C. §§1331 and 1367.         Mims v. Arrow

Financial Services, LLC, 565 U.S. 368, 132 S. Ct. 740, 751-53 (2012); Brill v. Countrywide

Home Loans, Inc., 427 F.3d 446 (7th Cir. 2005).

        7.       Personal jurisdiction exists under 735 ILCS 5/2-209, in that Defendants:

                 a.      Have committed tortious acts in Illinois by causing the transmission of

                         unlawful communications into the state.

                 b.      Have transacted business in Illinois.

        8.       Venue in this District is proper for the same reason.

                                                  FACTS

        9.       On June 17, 2020, Dr. Robert Gerber received the unsolicited fax

advertisement attached as Exhibit A on his facsimile machine.

        10.      Discovery may reveal the transmission of additional faxes as well.


                                                      2
       Case: 1:20-cv-04408 Document #: 1 Filed: 07/28/20 Page 3 of 17 PageID #:3




        11.      Defendant Eastern PPE Imports, LLC is responsible for sending or causing the

sending of the fax.

        12.      Defendant Eastern PPE Imports, LLC is the entity whose products or services

were advertised in the fax, derived economic benefit from the sending of the fax.

        13.      Defendant Eastern PPE Imports, LLC either negligently or wilfully violated the

rights of Plaintiff and other recipients in sending the faxes.

        14.      Plaintiff had no prior relationship with Defendant Eastern PPE Imports, LLC and

had not authorized the sending of fax advertisements to Plaintiff.

        15.      On information and belief, the fax attached hereto was sent as part of a mass

broadcasting of faxes.

        16.      On information and belief, Defendant Eastern PPE Imports, LLC has transmitted

similar unsolicited fax advertisements to at least 40 other persons in Illinois.

        17.      There is no reasonable means for Plaintiff or other recipients of Defendants’

unsolicited advertising faxes to avoid receiving illegal faxes. Fax machines must be left on and

ready to receive the urgent communications authorized by their owners.

                                             COUNT I – TCPA

        18.      Plaintiff incorporates ¶¶ 1-17.

        19.      The TCPA makes unlawful the “use of any telephone facsimile machine,

computer or other device to send an unsolicited advertisement to a telephone facsimile machine

...” 47 U.S.C. §227(b)(1)(C).

        20.      The TCPA, 47 U.S.C. §227(b)(3), provides:

                 Private right of action.


                                                        3
       Case: 1:20-cv-04408 Document #: 1 Filed: 07/28/20 Page 4 of 17 PageID #:4




                 A person or entity may, if otherwise permitted by the laws or rules of court
                 of a State, bring in an appropriate court of that State–

                          (A) an action based on a violation of this subsection or the regulations
                          prescribed under this subsection to enjoin such violation,

                          (B) an action to recover for actual monetary loss from such a
                          violation, or to receive $500 in damages for each such violation,
                          whichever is greater, or

                          (C) both such actions.

                 If the court finds that the defendant willfully or knowingly violated this
                 subsection or the regulations prescribed under this subsection, the court
                 may, in its discretion, increase the amount of the award to an amount equal
                 to not more than 3 times the amount available under the subparagraph (B) of
                 this paragraph.

        21.      Plaintiff and each class member suffered damages as a result of receipt of the

unsolicited faxes, in the form of paper and ink or toner consumed as a result. Furthermore,

Plaintiff’s statutory right of privacy was invaded.

        22.      Plaintiff and each class member is entitled to statutory damages.

        23.      Defendants violated the TCPA even if their actions were only negligent.

        24.      Defendants should be enjoined from committing similar violations in the future.

                                         CLASS ALLEGATIONS

        25.      Pursuant to Fed.R.Civ.P. 23(a) and (b)(3), Plaintiff brings this claim on behalf of

a class, consisting of (a) all persons (b) who, on or after a date four years prior to the filing of this

action (28 U.S.C. §1658), (c) were sent faxes by or on behalf of Defendant Eastern PPE Imports,

LLC promoting its goods or services for sale (d) where Defendant does not have evidence of

consent or an established business relationship prior to the sending of the faxes.

        26.      The class is so numerous that joinder of all members is impractical. Plaintiff


                                                       4
      Case: 1:20-cv-04408 Document #: 1 Filed: 07/28/20 Page 5 of 17 PageID #:5




alleges on information and belief that there are more than 40 members of the class.

           27.   There are questions of law and fact common to the class that predominate over

any questions affecting only individual class members. The predominant common questions

include:

                 a.      Whether Defendants engaged in a pattern of sending unsolicited fax

                         advertisements;

                 b.      The manner in which Defendants compiled or obtained its list of

                         fax numbers;

                 c.      Whether Defendants thereby violated the TCPA;

           28.   Plaintiff will fairly and adequately protect the interests of the class. Plaintiff has

retained counsel experienced in handling class actions and claims involving unlawful business

practices. Neither Plaintiff nor Plaintiff's counsel have any interests which might cause them not

to vigorously pursue this action.

           29.   Plaintiff’s claims are typical of the claims of the class members. All are based on

the same factual and legal theories.

           30.   A class action is the superior method for the fair and efficient adjudication of this

controversy. The interest of class members in individually controlling the prosecution of

separate claims against Defendants is small because it is not economically feasible to bring

individual actions.

           31.   Numerous courts have certified class actions under the TCPA. Holtzman v.

Turza, 08cv2014, 2009 WL 3334909, 2009 U.S. Dist. LEXIS 95620 (N.D.Ill. Oct. 14, 2009),

aff’d in part, rev’d in part, vacated in part, 728 F.3d 682 (7th Cir. 2013); Ballard RN Center,


                                                        5
      Case: 1:20-cv-04408 Document #: 1 Filed: 07/28/20 Page 6 of 17 PageID #:6




Inc. v. Kohll's Pharmacy and Homecare, Inc. 2015 IL 118644, 48 N.E.3d 1060; American

Copper & Brass, Inc. v. Lake City Indus. Products, Inc., 757 F.3d 540, 544 (6th Cir. 2014); In re

Sandusky Wellness Center, LLC, 570 Fed.Appx. 437, 437 (6th Cir. 2014); Sandusky Wellness

Center, LLC v. Medtox Scientific, Inc., 821 F.3d 992, 998 (8th Cir. 2016); Sadowski v. Med1

Online, LLC, 07cv2973, 2008 WL 2224892, 2008 U.S. Dist. LEXIS 41766 (N.D.Ill. May 27,

2008); CE Design Ltd. v. Cy’s Crabhouse North, Inc., 259 F.R.D. 135 (N.D.Ill. 2009); Targin

Sign Systems, Inc. v. Preferred Chiropractic Center, Ltd., 679 F.Supp.2d 894 (N.D.Ill. 2010);

Garrett v. Ragle Dental Laboratory, Inc., 10cv1315, 2010 WL 4074379, 2010 U.S. Dist. LEXIS

108339 (N.D.Ill. Oct. 12, 2010); Hinman v. M&M Rental Center, Inc., 545 F.Supp.2d 802

(N.D.Ill. 2008); G.M. Sign, Inc. v. Group C Communications, Inc., 08cv4521, 2010 WL 744262,

2010 U.S. Dist. LEXIS 17843 (N.D.Ill. Feb. 25, 2010); Kavu, Inc. v. Omnipak Corp., 246 F.R.D.

642 (W.D.Wash. 2007); Display South, Inc. v. Express Computer Supply, Inc., 961 So.2d 451,

455 (La.App. 2007); Display South, Inc. v. Graphics House Sports Promotions, Inc., 992 So.2d

510 (La.App. 2008); Lampkin v. GGH, Inc., 146 P.3d 847 (Ok.App. 2006); ESI Ergonomic

Solutions, LLC v. United Artists Theatre Circuit, Inc., 203 Ariz. 94, 50 P.3d 844 (2002); Core

Funding Group, LLC v. Young, 792 N.E.2d 547 (Ind.App. 2003); Critchfield Physical Therapy v.

Taranto Group, Inc., 293 Kan. 285, 263 P.3d 767 (2011); Karen S. Little, L.L.C. v. Drury Inns,

Inc., 306 S.W.3d 577 (Mo.App. 2010); Lindsay Transmission, LLC v. Office Depot, Inc.,

4:12cv221, 2013 WL 275568, 2013 U.S. Dist. LEXIS 9554 (E.D.Mo. Feb. 24, 2013).

        32.     Management of this class action is likely to present significantly fewer difficulties

that those presented in many class actions, e.g. for securities fraud.

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and


                                                      6
       Case: 1:20-cv-04408 Document #: 1 Filed: 07/28/20 Page 7 of 17 PageID #:7




the class and against Defendants for:

                 a.       Actual damages;

                 b.       Statutory damages;

                 c.       An injunction against the further transmission of unsolicited fax

                          advertising;

                 d.       Costs of suit;

                 e.       Such other or further relief as the Court deems just and proper.

                         COUNT II – ILLINOIS CONSUMER FRAUD ACT

        33.      Plaintiff incorporates ¶¶ 1-17.

        34.      Defendants engaged in unfair acts and practices, in violation of ICFA § 2, 815

ILCS 505/2, by sending unsolicited fax advertising to Plaintiff and others.

        35.      Unsolicited fax advertising is contrary to the TCPA and also Illinois law. 720

ILCS 5/26-3(b) makes it a petty offense to transmit unsolicited fax advertisements to Illinois

residents.

        36.      Defendants engaged in an unfair practice and an unfair method of competition by

engaging in conduct that is contrary to public policy, unscrupulous, and caused injury to

recipients of their advertising.

        37.      Plaintiff and each class member suffered damages as a result of receipt of the

unsolicited faxes, in the form of paper and ink or toner consumed as a result.

        38.      Defendants engaged in such conduct in the course of trade and commerce.

        39.      Defendants’ conduct caused recipients of their advertising to bear the cost thereof.

This gave Defendants an unfair competitive advantage over businesses that advertise lawfully,


                                                      7
      Case: 1:20-cv-04408 Document #: 1 Filed: 07/28/20 Page 8 of 17 PageID #:8




such as by direct mail. For example, an advertising campaign targeting one million recipients

would cost $500,000 if sent by U.S. mail but only $20,000 if done by fax broadcasting. The

reason is that instead of spending $480,000 on printing and mailing his ad, the fax broadcaster

misappropriates the recipients’ paper and ink. “Receiving a junk fax is like getting junk mail

with the postage due”. Remarks of Cong. Edward Markey, 135 Cong Rec E 2549, Tuesday, July

18, 1989, 101st Cong. 1st Sess.

           40.   Defendants’ shifting of advertising costs to plaintiff and the class members in this

manner makes such practice unfair. In addition, Defendants’ conduct was contrary to public

policy, as established by the TCPA and Illinois statutory and common law.

           41.   Defendants should be enjoined from committing similar violations in the future.

                                        CLASS ALLEGATIONS

           42.   Pursuant to Fed.R.Civ.P. 23(a) and (b)(3), plaintiff brings this claim on behalf of

a class, consisting of (a) all persons with Illinois fax numbers (b) who, on or after a date three

years prior to the filing of this action, (c) were sent faxes by or on behalf of Defendant Eastern

PPE Imports, LLC promoting its goods or services for sale (d) where Defendant does not have

evidence of consent or an established business relationship prior to the sending of the faxes.

           43.   The class is so numerous that joinder of all members is impractical. Plaintiff

alleges on information and belief that there are more than 40 members of the class.

           44.   There are questions of law and fact common to the class that predominate over

any questions affecting only individual class members. The predominant common questions

include:

                 a.      Whether Defendants engaged in a pattern of sending unsolicited fax


                                                      8
      Case: 1:20-cv-04408 Document #: 1 Filed: 07/28/20 Page 9 of 17 PageID #:9




                         advertisements;

                 b.      Whether Defendants thereby engaged in unfair acts and practices, in

                         violation of the ICFA.

        45.      Plaintiff will fairly and adequately protect the interests of the class. Plaintiff has

retained counsel experienced in handling class actions and claims involving unlawful business

practices. Neither Plaintiff nor Plaintiff's counsel have any interests which might cause them not

to vigorously pursue this action.

        46.      Plaintiff’s claims are typical of the claims of the class members. All are based on

the same factual and legal theories.

        47.      A class action is the superior method for the fair and efficient adjudication of this

controversy. The interest of class members in individually controlling the prosecution of

separate claims against Defendants is small because it is not economically feasible to bring

individual actions.

        48.      Management of this class action is likely to present significantly fewer difficulties

that those presented in many class actions, e.g. for securities fraud.

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

the class and against Defendants for:

                 a.      Appropriate damages;

                 b.      An injunction against the further transmission of unsolicited fax

                         advertising;

                 c.      Attorney’s fees, litigation expenses and costs of suit;

                 d.      Such other or further relief as the Court deems just and proper.


                                                        9
     Case: 1:20-cv-04408 Document #: 1 Filed: 07/28/20 Page 10 of 17 PageID #:10




                                        COUNT III – CONVERSION

        49.      Plaintiff incorporates ¶¶ 1-17.

        50.      By sending Plaintiff and the class members unsolicited faxes, Defendants

converted to their own use ink or toner and paper belonging to Plaintiff and the class members.

        51.      Immediately prior to the sending of the unsolicited faxes, Plaintiff and the class

members owned and had an unqualified and immediate right to the possession of the paper and

ink or toner used to print the faxes.

        52.      By sending the unsolicited faxes, Defendants appropriated to their own use the

paper and ink or toner used to print the faxes and used them in such manner as to make them

unusable. Such appropriation was wrongful and without authorization.

        53.      Defendants knew or should have known that such appropriation of the paper and

ink or toner was wrongful and without authorization.

        54.      Plaintiff and the class members were deprived of the paper and ink or toner,

which could no longer be used for any other purpose. Plaintiff and each class member thereby

suffered damages as a result of receipt of the unsolicited faxes.

        55.      Defendants should be enjoined from committing similar violations in the future.

                                         CLASS ALLEGATIONS

        56.      Pursuant to Fed.R.Civ.P. 23(a) and (b)(3), Plaintiff brings this claim on behalf of

a class, consisting of (a) all persons (b) who, on or after a date five years prior to the filing of this

action, (c) were sent faxes by or on behalf of Defendant Eastern PPE Imports, LLC promoting its

goods or services for sale (d) where Defendant does not have evidence of consent or an

established business relationship prior to the sending of the faxes.


                                                       10
     Case: 1:20-cv-04408 Document #: 1 Filed: 07/28/20 Page 11 of 17 PageID #:11




           57.    The class is so numerous that joinder of all members is impractical. Plaintiff

alleges on information and belief that there are more than 40 members of the class.

           58.    There are questions of law and fact common to the class that predominate over

any questions affecting only individual class members. The predominant common questions

include:

                  a.      Whether Defendants engaged in a pattern of sending unsolicited fax

                          advertisements;

                  b.      Whether Defendants thereby converted the property of Plaintiff.

           59.    Plaintiff will fairly and adequately protect the interests of the class. Plaintiff has

retained counsel experienced in handling class actions and claims involving unlawful business

practices. Neither Plaintiff nor Plaintiff’s counsel have any interests which might cause them not

to vigorously pursue this action.

           60.    Plaintiff’s claims are typical of the claims of the class members. All are based on

 the same factual and legal theories.

           61.    A class action is the superior method for the fair and efficient adjudication of this

controversy. The interest of class members in individually controlling the prosecution of

separate claims against Defendants is small because it is not economically feasible to bring

individual actions.

           62.    Management of this class action is likely to present significantly fewer difficulties

that those presented in many class actions, e.g. for securities fraud.

           WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

the class and against Defendants for:


                                                        11
     Case: 1:20-cv-04408 Document #: 1 Filed: 07/28/20 Page 12 of 17 PageID #:12




                 a.       Appropriate damages;

                 b.       An injunction against the further transmission of unsolicited fax

                          advertising;

                 c.       Costs of suit;

                 d.       Such other or further relief as the Court deems just and proper.

                               COUNT IV – TRESPASS TO CHATTELS

        63.      Plaintiff incorporates ¶¶ 1-17.

        64.      Plaintiff and the class members were entitled to possession of the equipment they

used to receive faxes.

        65.      Defendants’ sending Plaintiff and the class members unsolicited faxes interfered

with their use of the receiving equipment and constitutes a trespass to such equipment. Chair

King v. Houston Cellular, 95cv1066, 1995 WL 1693093 at *2 (S.D. Tex. Nov. 7, 1995) (denying

a motion to dismiss with respect to plaintiff's trespass to chattels claim for unsolicited faxes),

vacated on jurisdictional grounds 131 F.3d 507 (5th Cir. 1997).

        66.      Defendants acted either intentionally or negligently in engaging in such conduct.

        67.      Plaintiff and each class member suffered damages as a result of receipt of the

unsolicited faxes.

        68.      Defendants should be enjoined from continuing trespasses.

                                           CLASS ALLEGATIONS

        69.      Pursuant to Fed.R.Civ.P. 23(a) and (b)(3), Plaintiff brings this claim on behalf of

a class, consisting of (a) all persons (b) who, on or after a date five years prior to the filing of this

action, (c) were sent faxes by or on behalf of Defendant Eastern PPE Imports, LLC promoting its


                                                       12
     Case: 1:20-cv-04408 Document #: 1 Filed: 07/28/20 Page 13 of 17 PageID #:13




goods or services for sale (d) where Defendant does not have evidence of consent or an

established business relationship prior to the sending of the faxes.

           70.   The class is so numerous that joinder of all members is impractical. Plaintiff

alleges on information and belief that there are more than 40 members of the class.

           71.   There are questions of law and fact common to the class that predominate over

any questions affecting only individual class members. The predominant common questions

include:

                 a.      Whether Defendants engaged in a pattern of sending unsolicited fax

                         advertisements;

                 b.      Whether Defendants thereby committed a trespass to chattels.

           72.   Plaintiff will fairly and adequately protect the interests of the class. Plaintiff has

retained counsel experienced in handling class actions and claims involving unlawful business

practices. Neither Plaintiff nor Plaintiff’s counsel have any interests which might cause them not

to vigorously pursue this action.

           73.   Plaintiff’s claims are typical of the claims of the class members. All are based on

 the same factual and legal theories.

           74.   A class action is the superior method for the fair and efficient adjudication of this

controversy. The interest of class members in individually controlling the prosecution of

separate claims against Defendants is small because it is not economically feasible to bring

individual actions.

           75.   Management of this class action is likely to present significantly fewer difficulties

that those presented in many class actions, e.g. for securities fraud.


                                                       13
     Case: 1:20-cv-04408 Document #: 1 Filed: 07/28/20 Page 14 of 17 PageID #:14




        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

the class and against Defendants for:

                a.       Appropriate damages;

                b.       An injunction against the further transmission of unsolicited fax

                         advertising;

                c.       Costs of suit;

                d.       Such other or further relief as the Court deems just and proper.



                                                  /s/ Daniel A. Edelman
                                                  Daniel A. Edelman
Daniel A. Edelman
Cathleen M. Combs
Dulijaza (Julie) Clark
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
courtecl@edcombs.com

                                            JURY DEMAND

        Plaintiff demands trial by jury.


                                                  /s/ Daniel A. Edelman
                                                  Daniel A. Edelman




                                                     14
    Case: 1:20-cv-04408 Document #: 1 Filed: 07/28/20 Page 15 of 17 PageID #:15




                            NOTICE OF LIEN AND ASSIGNMENT

        Please be advised that we claim a lien upon any recovery herein for 1/3 or such amount as
a court awards. All rights relating to attorney’s fees have been assigned to counsel.



                                               /s/ Daniel A. Edelman
                                               Daniel A. Edelman


Daniel A. Edelman
EDELMAN, COMBS, LATTURNER
        & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)




                                                  15
Case: 1:20-cv-04408 Document #: 1 Filed: 07/28/20 Page 16 of 17 PageID #:16




                              EXHIBIT A
Case: 1:20-cv-04408 Document #: 1 Filed: 07/28/20 Page 17 of 17 PageID #:17
